The defendant was driving at an excessive rate of speed while turning corners and curves. His passengers protested *Page 555 
and requested him "to slow down and watch his driving." If he had heeded their protests the accident would not have occurred. His failure to moderate the speed after being warned of the danger was wanton and wilful misconduct, constituting gross negligence within the meaning of the statute (1 Comp. Laws 1929, § 4648).
The judgment should be reversed and a new trial granted, with costs to the plaintiffs.
WEADOCK, J., concurred with McDONALD, C.J.